                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *

               v.                              *              Criminal No.: 20-cr-353-CCB

FRANK PERRY                                    *

                        * * * * *
   CONSENT MOTION TO EXTEND DEADLINE TO OBJECT TO PRE-SENTENCE
                             REPORT

       Defendant Frank Perry, by and through his undersigned counsel and with the consent of

the United States and the United States Probation Office, hereby moves this Honorable Court to

extend the date to file objections and corrections to the Pre-Sentence Report (PSR) until July 2,

2021. In further support, Mr. Perry states as follows:

       1.      Mr. Perry has pleaded guilty to the possession of a firearm by a prohibited person

in violation of 18 U.S.C. § 922(g). Sentencing has been delayed due to the COVID-19 pandemic

and will be scheduled soon.

       2.       Objections to Mr. Perry’s PSR are currently due May 3, 2021. ECF 33, 1.

       3.      The undersigned have not completed our review of the PSR with Mr. Perry and

thus seek an extension in the date to submit objections or corrections to the PSR. After consultation

with the U.S. Probation Officer (USPO) who drafted the PSR, the undersigned seek an extension

in the date to report objections to the PSR until July 2, 2021 as this will provide ample time for the

USPO to research and make any needed modification and/or corrections and file a final PSR by

July 13, 2021, which is 11 days from July 2, 2021. Additional dates for submissions can be set
once a sentencing date is selected. Government counsel and the USPO consent to this request. A

proposed Order is attached.

       WHEREFORE, Mr. Perry moves for an ORDER extending the date to submit, in writing,

any objections to any material information, sentencing classifications, advisory sentencing

guideline ranges, or policy statements contained in or omitted from the PSR.

                                            Respectfully Submitted,

                                            James Wyda
                                            Federal Public Defender

                                                       /s/
                                            DESIREE LASSITER, # 805578
                                            BRENDAN A. HURSON, #28179
                                            Assistant Federal Public Defenders
                                            100 South Charles Street
                                            Tower II, 9th Floor
                                            Baltimore, Maryland 21201
                                            Phone: (410) 962-3962; Fax: (410) 962-0872
                                            Email: Brendan_Hurson@fd.org;
                                            Desiree_lassiter@fd.org
